Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/859,486, filed on 04/27/2020.  Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1, 10 and 18 are independent claim.

Priority
The application claims foreign priority CHINA 201711052591.7 filed on 10/30/2017 and CHINA 201721419433.6 filed on10/30/2017. This application is a CON of PCT/CN2018/110506 filed on 10/16/2018.

Drawings
The drawings filed on 04/27/2020 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 04/27/2020 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 10 recites “a control terminal, comprising a receiving apparatus and a wifi apparatus". Claim 18 recites “a system comprising a control terminal, a device, a wireless router. The claims recite device/terminal without having any hardware positively recited. Under broadest reasonable interpretation, Examiner assumes that “the device”, “the system” are no more than software because control terminal or devices are not defined as hardware. Computer programs per se do not fit within recognized categories of statutory subject matter. The claim 10 and 19 recite “device” without reciting any component or structure. The preamble recites “a device” but the device cannot be implemented in software or tangible component. If the device / apparatus / system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106.
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Claim 12-17 and 19-20 are dependent claims dependent on claim 10 and 18 respectively and have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 1 above.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

The claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites “coupling the control terminal an external device”. The sentence is incomplete. Claim 3 further recites “receiving the auxiliary distribution network information is sent by the external device”. The sentence construction is not correct.
Claim 4, 13 and 20 recite “connecting the external device and the control terminal coupled to a same router”. It is not clear what is meant by “same router. The phrase “same” renders the claim vague and indefinite because the claim includes elements not actually disclosed (those encompassed by “same”) thereby rendering the scope of the claim unascertainable. MPEP 2173.05.
There is no claim 11 (after claim 10 and before claim 12).
Claim 5-8, 14-16 recite “IE packet”. The abbreviation is not recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian (US Patent Application Publication No 2013/0217359 A1) in view of Huang (US Patent No 10,869,345 B1).  

Regarding Claim 1, Cherian discloses a method for assisting a device to access a network, applied to a control terminal, comprising: 
receiving auxiliary distribution network information which is used to assist the device to access the network (Cherian, ¶[0038], the programming module may authenticate the wireless device by exchanging authentication message with the wireless device through the access point. Unlocking the wireless device may enable programming of the wireless device with access credentials of the access point); 
filling the received auxiliary distribution network information into a probe request frame (Cherian, ¶[0050], Fig-2, the wireless device 112 sends a probe request to the programming module 106. The probe request may include a first device public key. The programming module 106 may receive the first device public key from the wireless device 112 and compare the first device public key with a second device public key. The second device public may be a device key that is received by the programming module 106 from the server 120); and 
sending out the probe request frame which carries the auxiliary distribution network information in a wifi broadcast packet, so that, after monitoring the wifi broadcast packet, the device accesses a corresponding wireless router by using the auxiliary distribution network information carried by the probe request frame in the wifi broadcast packet (Cherian, ¶[0050]-¶[0052], the programming module may authenticate the wireless device by exchanging authenticating messages with the wireless device. Authentication of wireless device may unlock the wireless device. Unlocking the wireless device may enable programming of the wireless device with access credentials of the access point of the network). 
Cherian does not explicitly discuss the following limitation that Huang teaches:
broadcast packet (Huang, col 7, line 10-15, the beacons are broadcast periodically. Col 9, line 5-10, the device 32 is configured to broadcast a beacon).
Cherian in view of Huang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “provisioning of devices in wireless local area networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Cherian in view of Huang to include the idea of provisioning a wifi enabled device to obtain network credentials to enable secure connection to the wireless network. Once connected, the device can access various services, such as internet service through wifi access point.

Regarding claim 2, Cherian in view of Huang discloses the method of claim 1, wherein the auxiliary distribution network information comprises a SSID and a password of a wireless router to be accessed by the device (Cherian, ¶[0004], the user may also need to enter access credentials, such as a service set identifier (SSID) of the access point (e.g., an SSID of a router) and a passphrase to enable the wireless device to communicate with other devices (e.g., a server) via the access point. ¶[0040], the access credentials may include a service set identifier (SSID) of the access point 104 and/or a passphrase of the access point 104).

Regarding claim 3, Cherian in view of Huang discloses the method of claim 1, further comprising: 
coupling the control terminal an external device (Cherian, ¶[0038], the programming module may authenticate the wireless device by exchanging authentication message with the wireless device through the access point. Unlocking the wireless device may enable programming of the wireless device with access credentials of the access point), and 
wherein receiving the auxiliary distribution network information comprises: receiving the auxiliary distribution network information is sent by the external device (Cherian, ¶[0050], Fig-2, the wireless device 112 sends a probe request to the programming module 106. The probe request may include a first device public key. The programming module 106 may receive the first device public key from the wireless device 112 and compare the first device public key with a second device public key. The second device public may be a device key that is received by the programming module 106 from the server 120).

Regarding claim 4, Cherian in view of Huang discloses the method of claim 3, wherein receiving the auxiliary distribution network information comprises:
providing the external device with a serial port tool, providing the control terminal with a serial port element, wherein the serial port element is used, by the control terminal, to establish a serial port connection with the serial port tool of the external device, and the serial port element is used to receive the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device through the serial port tool provided on the external device (claim is in alternate form); or 
providing the external device with a Bluetooth function, providing the control terminal with a Bluetooth module, wherein the Bluetooth module is used, by the control terminal, to establish a connection with the external device having the Bluetooth function through a Bluetooth protocol and the Bluetooth module is used to receive the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device through the Bluetooth protocol (claim is in alternate form); or 
providing the external device with a USB interface, providing the control terminal with a corresponding USB interface, wherein the USB interface of the control terminal is coupled to the USB interface of the external device through a USB data line, and the USB interface of the control terminal is used to receive the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device through the USB data line (claim is in alternate form); or 
providing the external device with a wifi function, connecting the external device and the control terminal coupled to a same router, wherein the control terminal receives the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device in a wifi data packet (Cherian, ¶[0050]-¶[0052], the programming module may authenticate the wireless device by exchanging authenticating messages with the wireless device. Authentication of wireless device may unlock the wireless device. The wireless connection 516 between the programming device 514 and the wireless device 512 may be a peer-to-peer connection (e.g. wifi direct)).

Regarding Claim 5, Cherian in view of Huang discloses the method of claim 1, wherein filling the received auxiliary distribution network information into the probe request frame comprises: 
filling the received auxiliary distribution network information into an IE packet contained in data bits of the probe request frame (Huang, col 7, line 5-10, each of the beacons includes an information element containing a device identifier (Dx) of the device 32 retrieved from memory. The device identifier is included in a vendor specific information element which is a size limited (255 bytes maximum)).

Regarding Claim 6, Cherian in view of Huang discloses the method of claim 5, wherein the IE packet comprises a Vendor Specific IE packet, and an ID of the Vendor Specific IE packet is Oxdd (Huang, col 7, line 5-10, each of the beacons includes an information element containing a device identifier (Dx) of the device 32 retrieved from memory. The device identifier is included in a vendor specific information element which is a size limited (255 bytes maximum). Col 7, line 45-65, the report includes the device identifier Dx and SSID_X that the connected device 22 had received in beacon).

Regarding Claim 7, Cherian in view of Huang discloses the method of claim 5, before sending out the probe request frame which carries the auxiliary distribution network information in the wifi broadcast packet, further comprising: 
filling a distribution network feature code into the IE packet of the probe request frame, and the distribution network feature code is used to identify that the auxiliary distribution network information is carried in the IE packet of the probe request frame (Huang, col 7, line 5-10, each of the beacons includes an information element containing a device identifier (Dx) of the device 32 retrieved from memory. The device identifier is included in a vendor specific information element which is a size limited (255 bytes maximum). Col 7, line 45-65, the report includes the device identifier Dx and SSID_X that the connected device 22 had received in beacon).

Regarding Claim 8, Cherian in view of Huang discloses the method of claim 7, wherein sending out the probe request frame which carries the auxiliary distribution network information in the wifi broadcast packet comprises: sending out the probe request frame which carries the distribution network feature code and the auxiliary distribution network information in the wifi broadcast packet, so that, after monitoring the wifi broadcast packet and in a case where it is parsed and known that the IE packet of the probe request frame contains the distribution network feature code, the device parses the auxiliary distribution network information in the IE packet, and accesses the corresponding wireless router by using the auxiliary distribution network information (Huang, col 7, line 5-10, each of the beacons includes an information element containing a device identifier (Dx) of the device 32 retrieved from memory. The device identifier is included in a vendor specific information element which is a size limited (255 bytes maximum). Col 7, line 45-65, the report includes the device identifier Dx and SSID_X that the connected device 22 had received in beacon).

Regarding Claim 9, Cherian in view of Huang discloses the method of claim 1, wherein sending out the probe request frame which carries the auxiliary distribution network information in the wifi broadcast packet comprises: 
encrypting the auxiliary distribution network information, and sending out the probe request frame which carries the encrypted auxiliary distribution network information in the form of the wifi broadcast packet, so that, after monitoring the wifi broadcast packet, the device decrypts the auxiliary distribution network information in the wifi broadcast packet by using a corresponding decryption algorithm, and accesses the corresponding wireless router by using the decrypted auxiliary distribution network information (Huang, col 3, line 25-30, the first device encrypts wireless network credentials and sends the encrypted wireless network credentials to the second device in one or more wireless communication frames. Col 7, line 50-60, the connected device 22 encrypts the network security information which includes network security information needed to connect to the wireless network such as an SSID of the wireless network and a password needed to connect with the network. Col 8, line 20-25, the encrypted fragments are included in respective communication frames for transmission to the device. The encrypted fragments are included in respective probe request frames).

Regarding Claim 10, Cherian discloses control terminal, comprising a receiving apparatus and a wifi apparatus coupled to the receiving apparatus, 
wherein the receiving apparatus is configured to receive auxiliary distribution network information which is used to assist a device to access a network, and transmit the auxiliary distribution network information to the wifi apparatus (Cherian, ¶[0038], the programming module may authenticate the wireless device by exchanging authentication message with the wireless device through the access point. Unlocking the wireless device may enable programming of the wireless device with access credentials of the access point); and 
the wifi apparatus is configured to receive the auxiliary distribution network information transmitted by the receiving apparatus and fill the auxiliary distribution network information into a probe request frame (Cherian, ¶[0050], Fig-2, the wireless device 112 sends a probe request to the programming module 106. The probe request may include a first device public key. The programming module 106 may receive the first device public key from the wireless device 112 and compare the first device public key with a second device public key. The second device public may be a device key that is received by the programming module 106 from the server 120); and
send out the probe request frame which carries the auxiliary distribution network information in a wifi broadcast packet, so that, after monitoring the wifi broadcast packet, the device accesses a corresponding wireless router by using the auxiliary distribution network information carried by the probe request frame in the wifi broadcast packet (Cherian, ¶[0050]-¶[0052], the programming module may authenticate the wireless device by exchanging authenticating messages with the wireless device. Authentication of wireless device may unlock the wireless device. Unlocking the wireless device may enable programming of the wireless device with access credentials of the access point of the network).
Cherian does not explicitly discuss the following limitation that Huang teaches:
broadcast packet (Huang, col 7, line 10-15, the beacons are broadcast periodically. Col 9, line 5-10, the device 32 is configured to broadcast a beacon).
Cherian in view of Huang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “provisioning of devices in wireless local area networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Cherian in view of Huang to include the idea of provisioning a wifi enabled device to obtain network credentials to enable secure connection to the wireless network. Once connected, the device can access various services, such as internet service through wifi access point.

Regarding Claim 12, Cherian in view of Huang discloses the control terminal of claim 11, wherein the receiving apparatus of the control terminal is coupled to an external device, and the receiving apparatus is further configured to: 
receive the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device (Cherian, ¶[0004], the user may also need to enter access credentials, such as a service set identifier (SSID) of the access point (e.g., an SSID of a router) and a passphrase to enable the wireless device to communicate with other devices (e.g., a server) via the access point. ¶[0040], the access credentials may include a service set identifier (SSID) of the access point 104 and/or a passphrase of the access point 104).

Regarding Claim 13, Cherian in view of Huang discloses the control terminal of claim 11, wherein the receiving apparatus comprises a serial port element, the external device is provided with a serial port tool, and the serial port element is coupled to the serial port tool and receives the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device through the serial port tool (claim is in alternate form); or 
the receiving apparatus comprises a Bluetooth module, the external device has a Bluetooth function, and the Bluetooth module establishes a connection with the external device through a Bluetooth protocol and receives the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device through the Bluetooth protocol (claim is in alternate form); or 
the external device has a USB interface, the receiving apparatus comprises a corresponding USB interface, the USB interface of the receiving apparatus is coupled to the USB interface of the external device through a USB data line, and the USB interface on the receiving apparatus is used to receive the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device through the USB data line (claim is in alternate form); or 
the external device has a wifi function, the external device and the control terminal are coupled to a same router, and the receiving apparatus receives the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device in a wifi data packet (Cherian, ¶[0050]-¶[0052], the programming module may authenticate the wireless device by exchanging authenticating messages with the wireless device. Authentication of wireless device may unlock the wireless device. The wireless connection 516 between the programming device 514 and the wireless device 512 may be a peer-to-peer connection (e.g. wifi direct)).

Regarding Claim 14, Cherian in view of Huang discloses the control terminal of claim 10, wherein the wifi apparatus is further configured to:
fill the received auxiliary distribution network information into an IE packet contained in data bits of the probe request frame (Huang, col 7, line 5-10, each of the beacons includes an information element containing a device identifier (Dx) of the device 32 retrieved from memory. The device identifier is included in a vendor specific information element which is a size limited (255 bytes maximum)). 
Regarding Claim 15, Cherian in view of Huang discloses the control terminal of claim 14, wherein, before sending out the probe request frame which carries the auxiliary distribution network information in the wifi broadcast packet, the wifi apparatus is further configured to: 
fill a distribution network feature code into the IE packet of the probe request frame, and the distribution network feature code is used to identify that the auxiliary distribution network information is carried in the IE packet of the probe request frame (Huang, col 7, line 5-10, each of the beacons includes an information element containing a device identifier (Dx) of the device 32 retrieved from memory. The device identifier is included in a vendor specific information element which is a size limited (255 bytes maximum). Col 7, line 45-65, the report includes the device identifier Dx and SSID_X that the connected device 22 had received in beacon).

Regarding Claim 16, Cherian in view of Huang discloses the control terminal of claim 15, wherein the wifi apparatus is further configured to:
send out the probe request frame which carries the distribution network feature code and the auxiliary distribution network information in the wifi broadcast packet, so that, after monitoring the wifi broadcast packet and in a case where it is parsed and known that the IE packet of the probe request frame contains the distribution network feature code, the device parses the auxiliary distribution network information in the IE packet, and accesses the corresponding wireless router by using the auxiliary distribution network information (Huang, col 7, line 5-10, each of the beacons includes an information element containing a device identifier (Dx) of the device 32 retrieved from memory. The device identifier is included in a vendor specific information element which is a size limited (255 bytes maximum). Col 7, line 45-65, the report includes the device identifier Dx and SSID_X that the connected device 22 had received in beacon).

Regarding Claim 17, Cherian in view of Huang discloses the control terminal of claim 11, wherein the wifi apparatus is further configured to:
encrypt the auxiliary distribution network information, and send out the probe request frame which carries the encrypted auxiliary distribution network information in the wifi broadcast packet, so that, after monitoring the wifi broadcast packet, the device decrypts the auxiliary distribution network information in the wifi broadcast packet by using a corresponding decryption algorithm, and accesses the corresponding wireless router by using the decrypted auxiliary distribution network information (Huang, col 3, line 25-30, the first device encrypts wireless network credentials and sends the encrypted wireless network credentials to the second device in one or more wireless communication frames. Col 7, line 50-60, the connected device 22 encrypts the network security information which includes network security information needed to connect to the wireless network such as an SSID of the wireless network and a password needed to connect with the network. Col 8, line 20-25, the encrypted fragments are included in respective communication frames for transmission to the device. The encrypted fragments are included in respective probe request frames).

Regarding Claim 18, Cherian discloses a system for assisting a device to access a network, comprising: 
a control terminal, configured to receive auxiliary distribution network information which is used to assist the device to access the network, fill the received auxiliary distribution network information into a probe request frame, and send out the probe request frame which carries the auxiliary distribution network information, in a wifi broadcast packet (Cherian, ¶[0038], the programming module may authenticate the wireless device by exchanging authentication message with the wireless device through the access point. Unlocking the wireless device may enable programming of the wireless device with access credentials of the access point); 
the device, configured to monitor the wifi broadcast packet in a channel, acquire the auxiliary distribution network information carried by the probe request frame in the wifi broadcast packet when monitoring the wifi broadcast packet sent by the control terminal, generate a connection request according to the auxiliary distribution network information, and send the connection request to a corresponding wireless router (Cherian, ¶[0050], Fig-2, the wireless device 112 sends a probe request to the programming module 106. The probe request may include a first device public key. The programming module 106 may receive the first device public key from the wireless device 112 and compare the first device public key with a second device public key. The second device public may be a device key that is received by the programming module 106 from the server 120); and 
a wireless router, configured to receive the connection request which is sent by the device and carry the auxiliary distribution network information, and access the device to the network where the wireless router is located after the connection request is verified and passed (Cherian, ¶[0050]-¶[0052], the programming module may authenticate the wireless device by exchanging authenticating messages with the wireless device. Authentication of wireless device may unlock the wireless device. Unlocking the wireless device may enable programming of the wireless device with access credentials of the access point of the network). 
Cherian does not explicitly discuss the following limitation that Huang teaches:
broadcast packet (Huang, col 7, line 10-15, the beacons are broadcast periodically. Col 9, line 5-10, the device 32 is configured to broadcast a beacon).
Cherian in view of Huang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “provisioning of devices in wireless local area networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Cherian in view of Huang to include the idea of provisioning a wifi enabled device to obtain network credentials to enable secure connection to the wireless network. Once connected, the device can access various services, such as internet service through wifi access point.

Regarding Claim 19, Cherian in view of Huang discloses the system of claim 18, further comprising an external device, and 
wherein the control terminal is coupled to the external device and receives the auxiliary distribution network information which is used to assist the device to access the network and is sent by the external device (Cherian, ¶[0050], Fig-2, the wireless device 112 sends a probe request to the programming module 106. The probe request may include a first device public key. The programming module 106 may receive the first device public key from the wireless device 112 and compare the first device public key with a second device public key. The second device public may be a device key that is received by the programming module 106 from the server 120).

Regarding Claim 20, Cherian in view of Huang discloses the system of claim 19, wherein: 
the control terminal is provided with a serial port element, the external device is provided with a serial port tool, the external device uses the serial port tool to establish a serial port connection with the serial port element on the control terminal, and sends the auxiliary distribution network information to the control terminal through the serial port tool by receiving the auxiliary distribution network information configured by a user, and the control terminal receives, through the serial port element, the auxiliary distribution network information sent by the external device through the serial port tool (claim is in alternate form); or 
the external device has a Bluetooth function, the control terminal is provided with a Bluetooth module, the control terminal uses the Bluetooth module to establish a connection with the external device having the Bluetooth function through a Bluetooth protocol, the external device sends, through the Bluetooth protocol, the auxiliary distribution network information to the control terminal which establishes a Bluetooth connection with the external device by receiving the auxiliary distribution network information which is used to assist the device to access the network and is configured by the user, and the control terminal uses the Bluetooth module to receive the auxiliary distribution network information sent by the external device through the Bluetooth protocol (claim is in alternate form); or 
the external device has a USB interface, the control terminal is also provided with a corresponding USB interface, the USB interface of the control terminal is coupled to the USB interface of the external device through a USB data line, the external device sends, through the USB data line, the auxiliary distribution network information to the control terminal which establishes a wired connection with the external device, by receiving the auxiliary distribution network information which is used to assist the device to be accessed to the network to access the network and configured by the user, and the control terminal uses the USB interface to receive the auxiliary distribution network information sent by the external device through the USB data line (claim is in alternate form); or 
the external device has a wifi function, the external device and the control terminal are coupled to a same router, the external device sends, in a wifi data packet, the auxiliary distribution network information to the control terminal which establishes a wifi connection with the external device, by receiving the auxiliary distribution network information which is used to assist the device to access the network and is configured by the user, and the control terminal receives the auxiliary distribution network information sent by the external device (Cherian, ¶[0050]-¶[0052], the programming module may authenticate the wireless device by exchanging authenticating messages with the wireless device. Authentication of wireless device may unlock the wireless device. The wireless connection 516 between the programming device 514 and the wireless device 512 may be a peer-to-peer connection (e.g. wifi direct)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433